FILED

IN THE UNITED STATES DISTRICT COURT MAY 14 2020 DB
FOR THE MIDDLE DISTRICT OF TENNESSEE U.S. DISTRICT COURT
NASHVILLE DIVISION

MIDDLE DISTRICT OF TN,

SABRINA HOLDER

Plaintiff, Civil Action No. 3:20-cv-00310

District Judge Eli Richardson

JURY TRIAL DEMANDED
AT&T SERVICES, INC.

Defendant.

peer ee ee ee et

 

COMPLAINT (AMENDED)

Comes Now, Plaintiff, Sabrina Holder filing this “Compliant (Amended)” against Defendant AT&T
Services, Inc., alleges:

1. This action is filed to enforce the provisions of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. & 2000e, et seq, also under (“Title Vil’) Robinson v. Shell Oil Co. 519 U.S. 337
(1997). Post-Employment (former employees).

JURISDICTION AND VENUE

2. This Court has jurisdiction of the action 42 U.S.C. 2000e-5(f) and 28 U.S.C. $1345. Venue is
proper in this judicial district under 42 42 U.S.C. 2000e-5(f)(3) and 28 (b) because it is where the
events giving rise to the cause of action herein occurred.

3. Defendant AT&T Services, Inc., a private entity incorporated under the laws of Tennessee.

4. The Equal Employment Opportunity Commission (EEOC) received a timely charge (EEOC Charge
No. 494-2020-00562) filed on January 2, 2020. This is a Post-Employment claim therefore all
administrative remedies for the “Title VII” claim have been exhausted. (Evidence not submitted
to the EEOC rep due to another individual present whose company badge did not match)

1
Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 1 of 31 PagelD #: 26

 
HISTORY

This civil lawsuit is a continuation of retaliation/harassment by the defendant AT&T Services, Inc., The
original lawsuit (3:11-cv-0076) for racial discrimination, harassment/retaliation and wrongful
termination was dismissed in “Middle Tn Federal Court”, after 3 years of litigation in December 2015,
and “DWOP” in the “Court of Appeals”, in December 2016, after becoming ill therefore was not able to
continue the case.

in the original lawsuit, as part of a motion, | complained to the Magistrate that, “AT&T continues to
follow me”. They had been illegally surveillance me (in the workplace and outside the workplace using
dark tinted cars and trucks following everywhere ji go). Ever since the first complaint of race
discrimination and a workman compensation claim was filed against AT&T in 2008. | was wrongfully
terminated on or about August 2011. | have not been able to maintain consistent employment because
of negative job reference, blacklisting etc.

FACTUAL ALLEGATIONS

The defendant AT&T Services, Inc have been in partnership, with G4S Investigations and Mitch Davis
of TSCM, Surveillance, in carrying out such malicious acts and behavior against me and my family for the
past few years. Their goal is to cause economic harm and damage to my reputation at any means
necessary. This behavior is in retaliation for filing and litigating a racial and discrimination lawsuit against
AT&T.

The illegal surveillance using young cohorts to carry out malicious attacks stalking me through GPS
tracking and wiretapping (phone and car). They follow me from the time | leave my cul-de-sac until | go
home, just like in a movie. They start off following, then one car drops off, another picks up the trace
while even others drive nearby in GMC cars and trucks many times without no tints to blend in, almost
like a perverted act. They park in odd places and side on the of buildings. The cohorts will even use
construction green vests and helmets trying while using body cameras to take pictures, walking by in
Walmart (see attach 1-3) and even speaking, to my mother’s house just waiting. They will even have a
cohort walk down the street passing in front of my window, watching as they go by (see attach 4).

They would also come in the cul-de-sac and just sit then leave. There were 3 young guys that pulled
up parked in front of the house, got out, pointed to my home, dressed in red shirts and black pants,
showing gang signs and dancing while the other took pictures, then gets back in the car and sit for about
3 minutes then leave. it was all about creating fear. (see attach 5-6)

Using some of the drivers, they are infiltrating places | am employed, using a staffing agency etc to carry
out acts of defamation, gossip and negative job referencing causing the employer to terminate my job
through blacklisting It is my belief the company may be aware.

It was after the civil lawsuit dismissal in December 2015, that | noticed | was continued to be illegally
surveillance. | did not believe that | could prove that AT&T was behind it therefore, | had to pretend the

2
Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 2 of 31 PagelD #: 27
negative behavior didn’t exist in order to continue on with my life, protect my health and family. It was
my belief that it would soon end because the case was over.

On and about May/June of 2019 that a black challenger blew his horn at me. | ignored it. A week later,

a black challenger paused at my bedroom window, then left. A week after that, | noticed it came and
paused in front of my house, then left. Being unemployed, | decided to study the behavior in hopes of
finding out who was behind it. | noticed from that point forward different color challengers, Camaros
and dodge charger (see attach ) following me to my mother’s house, Walmart, post office and when |
started working, to and from work etc. These particular cars were used to distract and bring attention,
therefore trying to induce fear. The other cars used blended in with rest of societies cars, this individual
would follow by walking past, may speak wearing body cameras. Others using a particular to locate me.

| started writing down license plates when possible because they were quick driving by.

| filed a police report on November 15, 2019 at the Midtown Precinct stating it was AT&T. | was told a
detective would call back; they never did. | was told if | think it was AT&T that it was a civil matter.

On November 18, 2019, | google surveillance companies in Nashville. The first one was TSCM. In
speaking with the assistant who answered the phone, | advised that | was being surveillance, she stated
she would have Mitch call me back, | assume she would not call back, | ask who should | be contacting
regarding my situation, she stated it was Mitch. Still not believing her, | asked who else could | call, she
stated, “No ma’am Mitch does them all”.

Mitch, calls approximately 10 min. later, | advised of my situation, he stated to come down and talk
with him and bring my license plate numbers, (i knew at this point he may be involved because ! only
told the police not Mitch regarding license plate numbers, 3 days prior . He later told me to call the
Dillon Agency because he was not surveillance.

| contact the Dillon Agency and spoke with John, he stated, “that Mitch and Cory King of King and
King Agency does work for AT&T and that Mitch use to work for AT&T but now does some work for
them. He said they won’t tell me”.

| Contacted Mitch again, he admitted that he used to work for AT&T and did some work for them.

| immediately noticed these cars license plates changing, some to temporary tags different from regular
temporary car tags, out of state etc. Though the tags changed the faces did not, so | studied the facial
structures.

On November 18, 2019, | started working for Phillips, through a staffing agency. | was told by the
agency that Phillips always interview but was hiring me just off my resume alone. | noticed 3 of these
cohorts working for Phillips during my short time. | was puzzled and a little afraid as to how they were
working there. | was terminated with very little training on December 30, 2019. | overheard the Director
Christine, tell the manager “get her out of here”. | didn’t know it was me until | got home and saw the
email from the agency to not return. (see attach 7-10)

3
Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 3 of 31 PagelD #: 28
(I had this same issue on the job with AIG and Change Healthcare, companies that | respect but the
managers behavior showed concern, not training sabotaging work etcs. | was terminated as well by both
within 2 months of employment)

On January 9", 2020, | attended the first day of class training with CASA to Volunteer. |_ immediately
noticed 5 of the cohorts in the class (see attach11-13). Shocked and afraid, | didn’t think | had enough
evidence to call the police, so | watched their behavior. It was not until the third class that | got enough
courage to video them on my iPhone, they realized what | was doing and 2 did not return. | only
communicated with the coordinator on my desktop computer through email. | finished the class as well
as they did and yet | was still being followed to and from class by other cohorts.

On or about February 18, 2020, | interviewed with Caterpillar, during the interview, the manager
asked if | knew anyone there, | immediately saw two of the cohorts walk by the glass office looking at
me. | now believed they were working through an employment agency. | saw two more on the first day
of training. at the end of the week, | had left my badge at home, so | went to security for another one
and noticed a new older guy who looked very familiar. As he was making my badge, | realized where |
had seen him, so | tried to stay calm and patient. | asked if he and others were working for a staffing
agency, he said Yes, as he continued talking. He then said he worked for G4S. | didn’t hear him, and he
repeated. He was talking low and | said what, and he pointed to his hat G4S (see attach 14).

That night remembering what the gentlemen stated about Cory King of King and King, | looked them up
on Facebook and immediately on his front page was that he was a former G4S Investigator (see attach
45).

| googled G4S and realized they were a large Security Firm, that did surveillance even on foot. | looked at
the employee reviews on indeed (see attach 16 and 16b). One employee stated,

“Normally starting around 4am, driving to anywhere in the country to begin work between 6 and 7 am to
set up surveillance on a property before anyone is awake. Generally, film the claimant going about their
day to day life while remaining covert. Hardest part of the role was the hours and traveling..inexcess of
80 hour weeks and on occasion 2000 miles in a week. Most enjoyable part was obtaining evidence on a
fraudulent claimant who clearly had been lying”

| looked up TSCM and read the whole website and realized he talks about how he is able to to track IME,
SIMS, deleted text etc. and also how he is able to GPS/track cars, when they stop, start etc.

| looked up their employee review which the employee talks about how they install GPS trackers on cars
(see attach 17)

| then googled G4S and AT&T looking for a connection, this top Security guard on Linkedin Info. pulled
up showing that he works for G4S and AT&T/Uverse (see attach 18)

4
Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 4 of 31 PagelD #: 29
| googled it again and it showed Smart Vue Intelligent Corp, Of four of the Advisors, Former AT&T CEO
and CEO of GAS Investigations. (see attach 19)

It also showed them as Teams for the corporation, Former CEO of AT&T and CEO of G4S Investigations
(see attach 20).

(Judge Waverly Crenshaw Jr.)

| had saw on the news a couple years ago that Judge Waverly Crenshaw Jr. had become a Judge for
the Middle District Federal Court. He was the lawyer in my last civil lawsuit against AT&T.

| believed that once | filed this civil case that he would be placed as sitting judge, so | waited to see if he
would “Recuse” himself preventing unethical behaviors due to the oath, he had taken becoming a
Federal Judge. (see attach 21)

He did not immediately recuse himself until | mentioned the word “conflict of interest and was filing
additional documents”, in a motion for an extension of time (Document 5 Filed 04/17/20). It was then
he immediately recused himself.

This would be another attempt by AT&T to create bias, induce fear in hopes | would either abort this
case or he would find ways to thwart the litigation process and dismiss it.

Me and Judge Waverly Crenshaw Jr. and his legal team did not get along. | filed several motions
regarding their behavior even against the magistrate because he showed favoritism, the judge agreed

and ruled on my behaif.

In his order granting pauper status, he stated, “Plaintiff lists what appear to be state law claims”, is a
form of “intent. So, |am concerned of his influence behind the scenes.

| am preparing for the Court of Appeals and even the Supreme Court, if necessary.

There were other strange behaviors involving the defendant and the sever of other relationships,
including banking, dental etc. which falls under the act of “Tortious Interference”.

5
Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 5 of 31 PagelD #: 30
TITLE VII VIOLATIONS
Title Vil, 42 U.S.C. 2000e2(a)

COUNT 1
Retaliation/ Harassment

COUNT 2

Defamation of Character

COUNT 3
Negative Job Reference

COUNT 4
Tortious Inference

COUNT 5
Intrusion of Solitude / Violation of Constitutional Rights to Privacy

COUNT 6
intentional intrusion of Privacy

COUNT 7

GPS Tracking/ Wiretapping

6
Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 6 of 31 PagelD #: 31
PRAYER FOR RELIEF

WHEREFORE, the Plaintiff prays that the Court grant the following relief:

Permanent Order of Protection.

Intentional and Negligence of Emotional Distress

Pain and Suffering

Loss of Pay (front and back)

Loss of Benefits

Punitive Damages

Compensatory Damages

Summons G4S, Mitch Davis of TSCM and Cory King of King and King Agency
Summons Phillip Corporation

OW AnNnNauPWNEPE

JURY DEMAND

The Plaintiff hereby demands a trial by jury of all issues so triable pursuant to Rule 38 of the Federal
Rules of Civil Procedure and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. 1981 (a)

7
Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 7 of 31 PagelD #: 32
Dated: May 14, 2020

Respectfully Submitted

Apis hbo

Sabrina Holder
Shorecrest Pt.
Nashville, TN. 37189

8
Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 8 of 31 PagelD #: 33
EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NoTICE OF RIGHTS

 

To: Sabrina Holder From: + Nashville Area Office
1709 Shorecrest Pt 220 Athens Way
Whites Creek, TN 37189 Suite 350

Nashville, TN 37228

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
Phillip A. Bornefeld,
494-2020-00562 Enforcement Supervisor (615) 736-2108

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.
Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes..

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes, No finding is made as to any other issues that might be construed as having been raised by this charge.

A OUUUU

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Uo

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file suit may not be collectible.

On behalf of the Commission

AA benah K, Wank . JAN 0.7 2028

Enclosures(s) Deborah K. Walker, (Date Mailed)
Area Office Director

cc: +
Laura Given

Employee Relations Manager
AT&T

4057 Lennox Park Blvd. Rm C-210
Atlanta, GA 30319

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 9 of 31 PagelD #: 34
4112/2020 Screenshot_2020-04-10-11-14-58.png

EET A 8°08

 

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 10 of 31 PagelD #: 35
5/14/2020 Mail - Lafay Holder - Outlook

 

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 11 of 31 PagelD #: 36

A Hah 2
 

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 12 of 31 PagelD #: 37

Abti3
4/12/2020 Screenshot_2020-04-10-11-11-35.png

=. , aac)

 

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 13 of 31 PagelD #: 38

Attache eb
4/12/2020 0410201042_HDR.jpg

 

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 14 of 31 PagelD #: 39

8
JPY

0302201634a_HDR

4112/2020

 

40

led 05/14/20 Page 15 of 31 PagelD #:

20-cv-00310 Document11 F

Case 3
4/10/2020

Case 3:20-cv-00310 Document 11

Mail - Lafay Holder - Outlook

Terrence Chan X

/ assignment
f

A
7

“

ww. randstadstaffing.com Z

   

eh Print XX Cancel

wn

Terrence Chan
<terrence.chan@randstadusa.com>
Mon 12/30/2019 3:40 PM

To: Lafay Holder <Wisdom4smiles2@outlook.com> \

hello Sabrina,

Please give me a call when you get a
chance.

| needed to speak with you regarding
your assignment at philips.

You can call me at 425-482-8860.

Please do not report to work on Dec 31st
Tuesday. Thank you.

Kind Regards,
Terrence Chan

Account Manager

Randstad Corporate Services /
Office: 425-482-8860 /
Fax: 503-427-9417 /

terrence.chan@randstadusa.com L

a

Ne ae

ve

ve nee

I'm proud to be
part of Randstad

Filed 05/14/20 Page 16 of 31 PagelD #: 41

1
From: Lafay Holder

Sent: Friday, May 15, 2020 7:10 AM
To: wisdom4smiles2 @outlook.com
Subject:

 

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 17 hbtig #: “Kg
XQ
5/14/2020

 

Good marning my Geminill
Well fm glad you knw cuz

I sure was was like wht in
the hellll ] hate it but ] knw
Ged has something in store
just for you. You are beyond
talented and highly skilled!

Thank you far everything
from the supportive talks ta
helping with my condition.
will mest definitely stay in
touch with you and keep
you updated about my

vision ..love you @

 

Mail - Lafay Holder - Outlook

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 18 of 31 PagelD #: 43

Arik

q
5/14/2020

Hella hs Capricam

Have Stacy filled those 6 slots

on her team? Is accounts
receivable still hiring? | am
working temp at Premiere

Hey Gemini © she has not
girll She had hired one guy
sirice you been gone

\ How you liking premier?

Its Ok..its a job but tired of

__ bemp positions but God is ig
control
Are you doing Ok?

+ Typ

i

 

Mail - Lafay Holder - Outlook

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 19 of 31 PagelD #: 44

dttaew 1?
Jesse Rothman

 

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 20 of 31 PagelD #: 45 L
4/12/2020 0410201042a_HDR.jpg

 

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 21 of 31 PagelD #: 46

Atteon [2
Lee Adams

gi Eon
_. jean
aa

Jonathan Martinez

 

Darin “live above” Wyly facebook

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 22 of 31 PagelD #: 47

udHach [2

 
 

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 23 of 31 PagelD #: 48

udttack IL
4/9/2020 (3) Corey King

 

 

Corey King

 

 

| 1
2 Add Friend | Message |

 

Timeline About Friends Photos More

DO YOU KNOW COREY?

To see what he shares with friends, send him a friend request.

 

Corey King updated his profile picture.
April 6 at 5:00 AM -

  
 

Intro

Husband, Father, Friend, and Small Business owner.

dy

| am blessed to have so much!

Owner-Operator at King and King Detective

Agency

Former Private Investigator at PhotoFax
Former field investigator at G4S Compliance &
investigation _—_

Former Collections Manager at Max Touch
Services

Former Loss Prevention Agent at Ford Motor
Credit Company

Studied Detective Training at Detective Training
institute

Went to Hickman Co Sr High School
Lives in Centerville, Tennessee
From Centerville, Tennessee
Married to Mandy Blocker-King

Pronounces name KOR-ree KING

 

Manages King and King Detective Agency and
King & King Detective Agency

oy Update your profile picture with this frame from Munow :
ied Try it
wy Vpanosuh.

3

Share

   

~, Corey King updated his cover photo.
“7f “April 6 at 4:59 AM -

RAL WN V2

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 24 of 31 PagelD #: 49

dt tio [5

 

 
4/9/2020 x Working as a Surveillance Investigator at G4S: Employee Reviews | Indeed.com

13.2K 35.8K 25 964 723
Snapshot Why Join Us Reviews Salaries Benefits Photos Jobs Q&A Interviews

 

3.0
Learning a great deal

 

Surveillance Investigator (Current Employee) - Raleigh, NC - May 27, 2013

| am currently employed with the company and learning a deal from Investigators with decades of
experience. | am honored to have the opportunity because this type of experience would take years to
acquire on my own.

Pros
Great and invaluable experience

Cons
Incrediably demanding work schedule

Was this review helpful?

Yes 12 No 9

 

a
nn a
4.0

varied and unusual job a

surveillance fraud investigator (Former Employee) - Gloucester - January 14, 2013

   
 

~

Normally starting around 4am, driving to anywhere in the country to begin work between 6 and 7 am to set
up surveillance on a property before anyone is awake. Generally film the claimant going about their day to
day life while remaining covert. Hardest part of the role was the hours and travelling.. in excess of 80 hour
weeks and on occasion 2000 miles in a week. Most enjoyable part was obtaining evidence on a fraudulan
claimant who clearly had been lying.

Pros
personal use of company vehicle
Cons

very long hours

Was this review helpful?

Yes 6 No

Jobs at G4S

Surveillance Investigator positions

ooh

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 25 of 31 bet #: 50
4112/2020 Working as a CPO at G4S: Employee Reviews about Pay & Benefits | Indeed.com

f

/
|
|

5

i

3.0
it's a fair company but needs to take care of its employees better

CPO (Current Employee) - Belleville, NJ - November 24, 2015

 

They are not completely accurate when they speak about employee benefits. They also need some work on
s=communications.

Was this review helpful?

Yes 31 No 4 Report Share

Jobs at G4S

See more jobs
CPO positions vo

 

Security officer - Security officer - Armed Security Sec >

Multiple Site - CPO Multiple Site - CPO Officer - Mul

Milwaukee, WI Madison, WI Healthcare Setting Salt
Morganfield, KY

30+ days ago 3 days ago 11 days ago 10 di

 

 

/1.0
/ Opportunists

 

CPO (Former Employee) - Palm Beach County, Florida - September 15, 2015

G4S claims to hire only prior Law Enforcement and/ or Military as "CPO's" Custom Protection Officers, yet
they hire and promote young, inexpensived and unqualified individuals to carry weapons, handcuffs and
ranks of Sergeants to Majors to supervise their subordinates with egos and disrespectfulness. They are
not all unprofessional but the few that are will lie to Management to save face and are quick to put "write
ups” in others files as scare tactics.

\ When higher paying, overtime positions become available, those above said mentioned individuals are the |
‘first ones to sign up rather then to pass the emails forward to all employees who make lower wages. :
Management will return phone call messages unless it is to their advantage.

Pros
. Benefits

Cons

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 26 of 31 PagelD #: 51

daw Lb be

 
4/12/2020 Working at TSCM: Employee Reviews | Indeed.com

Indeed Featured review v
The most useful review selected by Indeed

se seo ; we = remem enc

ae ~
“YE ~
J
“ 5.0
é

f

cent

A great learning experience and interesting place to

na (Former Employee) - Nashville, TN - March 7, 2012

Tscm is a very interesting place to work. Tscm is a private investigation compnay loctated in nashville TN.
There you do and learn alot about GPS tracking and placing a GPS tracking device on vehicle.Working
there you get to learn about surveillance, phone forensic, researching and tracking people down, and

vo

making sure you meet a clients needs and wants. a

\.
S, "s

ee

“Was this review helpful? a

Yes _No — Report Share

2.0
Empresa complicada
Técnico em Projetos (Former Employee) - Aruja, SP - April 19, 2017

Encontrei muitos problemas durante minha passagem. Muito trabalho, pouquissimos recursos. Exigiu
muito de mim e ainda assim, nao houve valorizagao alguma pela dedicacao.

Pros
Vontade

Cons
Desorganizados

Was this review helpful?

Yes No Report Share

5.0
Estabilidad laboral

Driver (Current Employee) - Phoenix az - April 14, 2017

Es bastante buena , es muy limpio y ademas hay un buen ambiente de trabajo y muy buena relacion y
comunicaci6n con los jefes y compaferos.

Was this review helpful?

Yes No Report Share

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 27 of 31 PagelD #: 52

Att ech 17
4/9/2020 (1) Christopher Ritter | Linkedin

F iristopher Rie

 

 

EYE

Message More...

 

 

G4S Secure
ee Solutions USA

Executive Security Officer at G4S xe Learning Annex

Secure Solutions USA / AT&T DIRECTV UC Berkeley.

| Greater Denver Area 187 connections
\ Contact info

‘s
‘,

~~ _

About

Christopher

  

a
f

/
4
i

Corporate and Clinical / Medical Physical Security and investigations. Security Operations Center. Patient Direct Care, Life
Skills in a Clinical environment, Containment Home Specialist. DD client supervision, offender containment
transportation, counseling, support and assistance. Job Developing and Coaching, Medication Administration, MPAP

Certification, Therapeutic Crisis Intervention, Team leadership, Solo Operations. Scheduling, Site Supervision. Security
Account Management.

Lo, 2 ‘No alt text
‘provided for thic
‘image el

securityatt3.jpg

Experience

| Executive Security Officer, AT&T / DIRECTV
\ G4S Secure Solutions USA

Feb 2017 — Present3 yrs 3 mos
Denver Technological Center (DTC) Denver Colorado

Uniformed Security Officer, Corporate environment.
Lieutenant / Site Supervisor of Physical Security Dept. Training
Officer. Security Operations Center, Corporate and ( previous)

Sy,
A
ss,
NN

me

Case 3:20-cv-00310 Document 11 Filed 05/14/20.Page28 of 31 PagelD #: 53

Atte |b
Z
(

N

en,

Advisors

David Doman sro
Former Chairman and CEO, AT&T

)
Former Chairman, Motorola é

oa

Sa ci mn

Frank Marshall
Former Vice President of Engineering Cisco Board
Member PMC Sierra, Juniper Networks

Art Laffer
CEO Laffer Investments, Former Economic Advisor
to President Reagan

Mike Malone nate

President G4S Investigations, Former Founder & \

CEO MJM Investigations

Ed Freeman
Former Vice President of Security Products,
Honeywell

 

 

 

Martin Renkis, Founder & CEO

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 29 of 31 PagelD #: 54

dar 19

 
Team

\. Martin Renkis, Founder & CEO \
~former Founder & CEO Trainersoft Corporation _/

Ed Freeman _
Former Honeywell VP Security Products

Frank Marshall
Board PMC Sierra, Former Cisco VP Engineering

(Mike Malone a
President G4S Investigations —,

 

Art Laffer
CEO Laffer Investments,

 

dvisor President Reagan
{David Dorman
\ Former CEO AT&T, Chairman Motorola

~

an a
te ewe

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 30 of 31 PagelD #: 55

WwW

 
4/13/2020 / CMIECF - DC V6.2.2 (June 2018)-Case Summary for 3-20- cv-3105,
| 3:20-cv-00310 Holder v. AT&T Services, Inc.
\ *¥ Waverly D. Crenshaw, Jr, presiding
\ Date filed: 04/10/2020 L
\ Date of last filing: 04/13/2020 a
™ Sm ene ae
Mobile Query ae saetnncneunneinaninnnnmnsanann iwc rene
Query
Alias
Associated Cases
Attorney

Case File Location...
Case Summary
Docket Report ...
Filers
History/Documents...
Party

Related Transactions...
Status

View a Document

 

Selection Criteria for Query
Name Criteria |SABRINA HOLDER|
IName Matched ||Sabrina Holder |

 

 

 

 

 

 

 

 

Case 3:20-cv-00310 Document 11 Filed 05/14/20 Page 31 of 31 PagelD #: 56

Attar 2

 
